Bloodworth, J.
It is well settled that when a judge undertakes to charge the law upon any subject, he must charge all of it upon that subject that is material and applicable to the case. Rouse v. State, 2 Ga. App. 184 (58 S. E. 416); Harper v. State, 17 Ga. App. 561 (2) (106 S. E. 875). Upon the controlling issue in this case the plaintiff introduced a single witness and the defendant several witnesses. Therefore, when the court gave in charge to the jury a part of section 5732 of the Civil Code (1910), as to how the preponderance of evidence is determined, it was harmful error against the defendant to omit that part of the section which provides that “ the jury may also consider the number of witnesses, though the preponderance is not necessarily with the greater number.”

Judgment reversed.


Broyles, C. J., and Luke, J., concur.